Citation Nr: 1617013	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE
				
Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to February 1959 and from August 1961 to August 1967.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript is of record.

The Board remanded the matter on appeal in June 2012.

In March 2013, the Board denied the claim on appeal as well as several other claims, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the March 2013 Board decision and remanded the appeal to the Board.

In August 2014, the Board again denied the Veteran's claims, and he again appealed to the Court.  In a September 2015 Memorandum Decision, the Court again remanded the issue currently on appeal to the Board.

The Board acknowledges that in March 2016, the Veteran filed a notice of disagreement regarding an issue of entitlement to waiver of an overpayment, but that no Statement of the Case has been issued.  Review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In the September 2015 Memorandum Decision, the Court "conclude[ed] that the Board erred in relying on [a] June 2012 examination to deny his left shoulder claim, specifically because the examiner failed to describe the [Veteran's] disability in sufficient detail."  The Court stated that "[t]he examiner's rationale, that the [Veteran's] left shoulder condition was not related to service because the right shoulder exhibited more degenerative changes than the left, is premised on the conclusion that the [Veteran] suffers from solely arthritis in his left shoulder," but that "the examiner noted a 2006 MRI that indicated multiple tears in the [Veteran's] left shoulder including a labrum tear and an impingement in the supraspinatus tendon" and "a possible rotator cuff tear observed by the [Veteran's] orthopedist."  The Court further noted that "there is evidence in the record of 'an old non-acute fracture across the upper mid body of the scapula'" also, but that "[t]he examiner's rationale addresses none of these findings."  The Court therefore determined that "[r]emand is required for the Board to provide an adequate statement of reasons or bases for relying on the June 2012 VA examination or to simply provide a new left shoulder examination that appropriately considers all the [Veteran's] left shoulder conditions."

Therefore, an addendum opinion describing the Veteran's disability in sufficient detail and addressing all left shoulder disorders to determine whether any such disorder might be related to service should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the June 2012 examination.  If the June 2012 examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.  After reviewing the claims file, the examiner should: 

a.  Identify all of the Veteran's left shoulder disorders.  The examiner should address the June 2006 private left shoulder MRI reflecting multiple left shoulder tears including a labrum tear and an impingement in the supraspinatus tendon; August 2008 private X-rays reflecting evidence of an old non-acute fracture across the upper mid body of the scapula; and a March 2011 private treatment note reflecting a possible left rotator cuff tear.  

b.  For each such disorder identified, determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disorder is etiologically related to his period of service, including his documented in-service left shoulder injury incurred after a June 1958 parachute jump.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




